UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

VERNON WASHINGTON (#301291) CIVIL ACTION
VERSUS
JAMES M. LEBLANC, ET AL. NO. 20-00840-BAJ-RLB

RULING AND ORDER

 

Plaintiff, a prisoner proceeding pro se, filed his complaint on December 11,
2020. (Doc. 1). On the same day, Plaintiff filed a motion to proceed in forma pauperis
(CTFP”), accompanied by a verified Statement of Account mdicating then present
balances of Plaintiff's accounts. (Doc. 2).

On January 25, 2021, the Magistrate Judge issued an order granting Plaintiffs
request for [FP status, and directing Plaintiff to make an initial partial filing fee in
the amount of $13.26 to the Clerk of this Court withim 21 days. (Doc. 3). The
Magistrate Judge’s January 25 Order warned that failure to pay this initial fee would
result in dismissal. (/d.).

Plaintiff missed the deadline to pay his initial fee. Accordingly, on March 22,
2021, the Magistrate Judge issued a second order directing Plaintiff to show cause
within 21 days why his Complaint should not be dismissed. (Doc. 4). Further, the
Magistrate Judge’s March 22 Order specifically directed Plaintiff to include with his
response his inmate account transaction statements for the months of January,
February, and March 2021 or (again) risk dismissal. (d.). The Magistrate Judge’s

December 6 Order contained the following admonishment:

 
In the event that the plaintiff fails to submit the requested information,

or in the event that the Court is able to determine from the plaintiffs

records that he has had deposited in his inmate accounts sums sufficient

to make the required payment but has failed to do so, the plaintiffs

action shall be dismissed, without further notice, for failure of the

plaintiff to pay the initial partial filing fee.
dd.)

On April 6, 2021, Plaintiff submitted a response to the Magistrate Judge’s
March 22 Order, but did not include the initial partial filing fee, or the inmate account
transaction statements as directed. Rather, Plaintiff contends that he should be
allowed “to enter the courts, as is, without payment.” (Doc. 6 at 3). Alternatively,
Plaintiff argues that the Court’s demand for payment in dollars is illegal and void
because “this court can only make gold or silver coin as tender in payment of debts.”
(id, at 6).

The Court is not persuaded by Plaintiffs attempts to avoid paying the initial
filing fee. First, the United States Fifth Circuit Court of Appeals has consistently
instructed that “there is no absolute ‘right’ to proceed in a civil action without paying
a filing fee; this is a procedural privilege that Congress may extend or withdraw.”
Norton v. Dimazana, 122 F.3d 286, 290 (6th Cir. 1997) (quoting Strickland v. Rankin
County Corr, Facility, 105 F.8d 972, 975 (5th Cir, 1997)). And although the Court may
authorize Plaintiff to proceed without prepayment of the filing fee, such authorization
requires Plaintiff to show that he is unable to pay. 28 U.S.C. § 1915(a)(1). This, in

turn, requires Plaintiff to submit for the Court’s review “a certified copy of the trust

fund account statement (or institutional equivalent) for the prisoner for the 6-month

2

 
period immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2).
Plaintiff has failed to provide any such documentation here, and therefore cannot
“enter ... as is, without payment.”

Second, there is no basis whatsoever to Plaintiffs assertion that “this court can
only make gold or silver coin as tender in payment of debts.” Federal law plainly
provides that U.S. coins and currency “are legal tender for all debts, public charges,
taxes, and dues.” 381 U.S.C. § 5108.

Accordingly,

IT IS ORDERED that the above-captioned proceeding be and is hereby
DISMISSED WITHOUT PREJUDICE, for Plaintiffs failure to pay the Court’s

initial partial fling fee.
Judgment shall be entered separately.

Baton Rouge, Louisiana, this OFF ay of June, 2021

 

 

JUDGE BRIAN A. JACKSON
UNITED STATE RICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
